              Case: 1:20-cv-00433 Document #: 14 Filed: 05/17/20 Page 1 of 1 PageID #:132


                                                    AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT                                                           Case #: 1:20-cv-00433
NORTHERN DISTRICT OF ILLINOIS

                                         Republic Technologies (NA), LLC and Sream, Inc.
                                                                                                                  Plaintiff
                                                                   vs.

                            Mega Convenience Corp d/b/a Channahon Convenience & Tobacco, et al.
                                                                                                                 Defendant

The undersigned, being first duly sworn, on oath deposes and says: That s(he) is now and at all the times herein mentioned was
a citizen of the United States, over the age of 18, not a party to nor interested in the above entitled action, is competent to be
witness therein, and that I served copies of the:

                                  Summons & Complaint For Injunctive Relief and Damages

PARTY SERVED: MEGA CONVENIENCE CORP D/B/A CHANNAHON CONVENIENCE & TOBACCO

PERSON SERVED: SULTON RFKAI, EMPLOYEE

METHOD OF SERVICE: Corporate - By leaving copies with the person identified above who stated they were authorized to
accept service.

DATE & TIME OF DELIVERY: 05/11/2020 at 12:27 PM

ADDRESS, CITY AND STATE: 24735 W EAMS ST, CHANNAHON, IL 60410

DESCRIPTION: Middle Eastern, Male, 25, 5'7'', 130 lbs, Black hair

I declare under penalties of perjury that the information contained herein is true and correct.




__________________________________________
Chris Adlington, Lic # 117-001119
Judicial Attorney Services, Inc.
2100 Manchester Rd., Ste 505
Wheaton, IL 60187
(630) 221-9007

SUBSCRIBED AND SWORN to before me on the 11th day of May, 2020.



_______________________________________________
NOTARY PUBLIC




CLIENT: Langone, Johnson & Cassidy, LLC                                                                              Tracking #: 436371
FILE #:
